 1                                                     THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   RITA ROSS, an individual,               )
                                             )
10                              Plaintiff,   )            No. 2:19-cv-00521-RSL
                                             )
11        v.                                 )            STIPULATION FOR ORDER OF
                                             )            DISMISSAL WITH PREJUDICE
12   SAFEWAY INC., a Washington corporation, )
                                             )
13                            Defendant.     )
                                             )
14

15            It is hereby stipulated by and among Plaintiff and Defendant, through their respective
16   counsel of record, that Plaintiff voluntarily dismisses her claims and causes of action in this
17   matter with prejudice and without an award of attorney fees or costs to any party. The parties
18   stipulate to the entry of an Order of Dismissal with Prejudice.
19            DATED: September 26, 2019
20    EMERY | REDDY, PLLC                               LANE POWELL PC
21

22    By     /s/ Amanda V. Masters                      By /s/ Sean Jackson
           Patrick B. Reddy, WSBA No. 34092                D. Michael Reilly, WSBA No. 14674
23         Amanda V. Masters, WSBA No. 46342               Sean Jackson, WSBA No. 33615
           600 Stewart Street, Suite 1100                  1420 Fifth Avenue, Suite 4200
24         Seattle, WA 98101-1269                          Seattle, WA 98111-1302
           reddyp@emeryreddy.com                           reillym@lanepowell.com
25         amanda@emeryreddy.com                           jacksons@lanepowell.com

26    Attorney for Plaintiff                            Attorney for Defendant

27
     STIPULATION FOR ORDER OF DISMISSAL - 1                                     LANE POWELL PC
                                                                         1420 FIFTH AVENUE, SUITE 4200
     NO. 2:19-CV-00521-RSL                                                        P.O. BOX 91302
                                                                            SEATTLE, WA 98111-9402
                                                                          206.223.7000 FAX: 206.223.7107
     008501.0061/7792318.1
 1                           ORDER OF DISMISSAL WITH PREJUDICE

 2            Based on the above stipulation of the parties, the Court hereby ORDERS that this action

 3   is hereby DISMISSED WITH PREJUDICE, including all claims that were brought or could have

 4   been brought, and is dismissed without costs or fees to any party.

 5            DATED this 1st day of October, 2019.

 6

 7

 8
                                                                 A
                                                                 Robert S. Lasnik
                                                                 United States District Judge
 9

10

11   Presented by:
12
     LANE POWELL PC
13

14
     By /s/ Sean Jackson
15      D. Michael Reilly, WSBA No. 14674
        reillym@lanepowell.com
16      Sean Jackson, WSBA No. 33615
        jacksons@lanepowell.com
17      1420 Fifth Avenue, Suite 4200
        P.O. Box 91302
18      Seattle, WA 98111-1302
     Attorneys for Defendant
19

20   EMERY | REDDY, PLLC

21
     By /s/ Amanda V. Masters
22      Patrick B. Reddy, WSBA No. 34092
        Amanda V. Masters, WSBA No. 46342
23      600 Stewart Street, Suite 1100
        Seattle, WA 98101-1269
24   Attorneys for Plaintiff
25

26

27
     STIPULATION FOR ORDER OF DISMISSAL - 2                                      LANE POWELL PC
                                                                          1420 FIFTH AVENUE, SUITE 4200
     NO. 2:19-CV-00521-RSL                                                         P.O. BOX 91302
                                                                             SEATTLE, WA 98111-9402
                                                                           206.223.7000 FAX: 206.223.7107
     008501.0061/7792318.1
